UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) May 15, 2012 Minden Bancorp, Inc. (Exact name of registrant as specified in its charter) Louisiana 000-54234 90-0610674 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) ank Drive, Minden, Louisiana (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (318) 371-4156 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.07Submission of Matters to a Vote of Security Holders (a)The Annual Meeting of the Company was held on May 15, 2012. (b)There were 2,420,231 shares of common stock of the Company eligible to be voted at the Annual Meeting and 1,736,211 shares represented in person or by proxy at the Annual Meeting, which constituted a quorum to conduct business at the meeting. The items voted upon at the Annual Meeting and the vote for each proposal were as follows: 1.Election of directors for a three year term. FOR WITHHELD BROKER NON- VOTES John P. Collins F. Fare Lott, Jr. Michael W. Wise 2. To ratify the appointment of Heard McElroy & Vestal, LLP as the Company’s independent registered public accounting firm for the year ending December 31, 2012. FOR AGAINST ABSTAIN 0 25 Each of the nominees was elected as director and the proposal to ratify the appointment of the Company’s independent registered public accounting firm was adopted by the shareholders of the Company at the Annual Meeting. (c) Not applicable. (d) Not applicable. Item 8.01Other Events On May 16, 2012, the Company announced that its Board of Directors approved a stock repurchase plan which provides for the repurchase of up to 70,000 shares, or approximately 3% of its issued and outstanding shares of common stock. The shares may be purchased in the open market or in privately negotiated transactions from time to time depending upon market conditions and other factors. A copy of the Company’s press release, dated May16, 2012, is included as Exhibit 99.1 to this Current Report and is incorporated herein by reference. 2 Item 9.01 Financial Statements and Exhibits (a)Not applicable. (b)Not applicable. (c)Not applicable. (d)Exhibits The following exhibits are filed herewith. Exhibit Number Description Press release, dated May 16,2012 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. MINDEN BANCORP, INC. Date:May 17, 2012 By: /s/Jack E. Byrd, Jr. Jack E. Byrd, Jr. Chairman, President and Chief Executive Officer 4 EXHIBIT INDEX Exhibit Number Description Press release, dated May 16, 2012 5
